o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc psi b03 genin-139879-14 ------------------------- ---------------- id no number release date uil --------------------------- --------------------------------- ------------------------------ dear ------------------- this letter responds to your letter dated date requesting that the internal_revenue_service authorize late election relief for s_corporation designation and waive any further filing_requirements for your professional limited_liability_company representatives from this office have telephoned you several times to explain that we cannot consider the requested ruling without the documents and information required in all ruling requests see revproc_2015_1 2015_1_irb_1 in addition a request for a letter_ruling requires the payment of the applicable user_fee listed in appendix a of this revenue_procedure in an effort to provide you with useful information and to close this inquiry we now are responding to you with this general information_letter that describes the general procedures for requesting such relief for general background a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity of the procedure and administration regulations can elect its classification for federal tax purposes unless a domestic eligible_entity with a single owner elects otherwise it will be disregarded as an entity separate from its owner for federal tax purposes by default under sec_301_7701-3 in that case an owner reports all business income on the appropriate schedule of his or her individual federal_income_tax return elections are necessary only when an eligible_entity does not want to be classified under the default classification or when an eligible_entity chooses to change its classification depending on your specific facts there may be two issues involved entity classification so that your entity is classified as an association_taxable_as_a_corporation and the election to be an s_corporation as outlined in the date letter to you from the cincinnati service_center revproc_2013_30 i r b genin-139879-14 provides a simplified_method for requesting late relief for both of these elections situations within the scope of revproc_2013_30 are in lieu of the letter_ruling process ordinarily used to obtain relief for a late election under subchapter_s or late entity classification and user fees do not apply to corrective actions under the revenue_procedure relief is generally available under the revenue procedure’s simplified_method if the entity requesting relief intended to be classified as an s_corporation as of the date it wishes the s_corporation_election to be effective the entity requests relief under the revenue_procedure within years and days after the intended effective date the failure to qualify as an s_corporation as of the intended effective date was solely because the s_corporation_election was not timely filed by the due_date set forth in sec_1362 and the entity has reasonable_cause for failing to timely make the election please see sec_4 and of the enclosed copy of revproc_2013_30 which explain the specific requirements that must be met in order to obtain relief under the simplified_method an entity that does not meet the requirements for relief or is denied relief under revproc_2013_30 may instead seek relief by requesting a letter_ruling as mentioned above the procedural requirements for requesting a letter_ruling are described in revproc_2015_1 2015_1_irb_1 and the additional information to be provided regarding a late entity classification is described in sec_301_9100-3 of the procedure and administration regulations copies of these documents are also enclosed intended for informational purposes only and does not constitute a ruling see revproc_2015_1 sec_2 information letters are advisory only and therefore the internal_revenue_service is not bound by any statements contained herein this letter has called your attention to certain general principals of law it is we hope this general information is helpful please contact our office at ----------- if you have further questions ----------- sincerely holly porter branch chief branch office of the associate chief_counsel passthroughs special industries enclosures
